Opinion by
Lawrence, J.
The record disclosed that the petitioner, through its broker,. entered a shipment of certain flax and cotton card cloth at the price shown on the face of the invoice, and the importation was appraised as entered. The broker had overlooked the fact that attached to the invoice was a memorandum indicating a higher market value, which memorandum also had not been noticed by the appraiser. Subsequently, the broker discovered the error and called it to the attention of the appraiser who recommended that a collector’s appeal for reappraisement be taken. On appeal for reappraisement by the Government, the court found the proper value of the merchandise to be the value based upon the unit price shown on the memorandum attached to the invoice. From the evidence presented the court held that entry of the merchandise at a less value than that returned upon final appraisement was through inadvertence and was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition ivas therefore granted.